 


 HR 3250 ENR: Julius Rosenwald and the Rosenwald Schools Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3250 
 
AN ACT 
To require the Secretary of the Interior to conduct a special resource study of the sites associated with the life and legacy of the noted American philanthropist and business executive Julius Rosenwald, with a special focus on the Rosenwald Schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Julius Rosenwald and the Rosenwald Schools Act of 2020. 2.Resource study of Julius Rosenwald and Rosenwald schools (a)DefinitionsIn this section: 
(1)Rosenwald schoolThe term Rosenwald School means any of the 5,357 schools and related buildings constructed in 15 southern States during the period of 1912 through 1932 by the philanthropy of Julius Rosenwald. (2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Study areaThe term study area means the sites associated with the life and legacy of Julius Rosenwald. (b)Special resource study (1)StudyThe Secretary shall conduct a special resource study of the study area, with a special emphasis on the following Rosenwald Schools and other sites associated with the life and legacy of Julius Rosenwald: 
(A)Sears Administration Building at Homan Square in Chicago, Illinois. (B)Rosenwald Court Apartments in Chicago, Illinois. 
(C)Museum of Science & Industry in Chicago, Illinois. (D)Rosenwald House (formerly the Lyon Home) at the Lincoln Home National Historic Site in Springfield, Illinois. 
(E)Cairo Rosenwald School, a one-teacher school in Sumner County, Tennessee. (F)Shady Grove School, a one-teacher school in Louisa County, Virginia. 
(G)Noble Hill School, a two-teacher school in Bartow County, Georgia. (H)Ridgeley School, a two-teacher school in Prince Georges County, Maryland. 
(I)Bay Springs School, a two-teacher school in Forest County, Mississippi. (J)Russell School, a two-teacher school in Durham County, North Carolina. 
(K)Shiloh Rosenwald School, a three-teacher school in Macon County, Alabama. (L)San Domingo School, a four-teacher school in Wicomico County, Maryland. 
(M)Elmore County Training School, a seven-teacher school in Elmore County, Alabama. (N)Dunbar Junior High, Senior High and Junior College in Little Rock, Arkansas. 
(2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area; 
(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System, including an interpretive center in or near Chicago, Illinois; (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations; 
(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives. 
(c)Applicable lawThe study under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code. (d)ResultsNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing— 
(1)the results of the study; and (2)any conclusions and recommendations of the Secretary relating to the study. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
